Title: From George Washington to Robert Morris, 7 September 1781
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Head of Elk 7th Septemr 1781
                  
                  I have received your two favrs of Yesterday No. 1 & 2.
                  I find myself so pressud by Circumstances, that It will be impossible for me to stay at this Place ’till the Payment of the Money comitted to M. Audibert can be effected—I must leave the Head of Elk this Afternoon or early Tomorrow Morng—I shall however leave Instructions with Gen. Lincoln to do all that is necessary on the Occasion.
                  The Sum of 20,000 Dollars will fall much short of the Sums necessary.
                  The 500 Guineas on my own Acct I have received.  I have the Honor to be &ca
                  
                     G.W.
                     
                  
               